Citation Nr: 1527085	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for headaches.

2.  Entitlement to an increased disability rating for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had verified active service from July 1993 to July 1997 and from August 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in the current appeal, the Veteran indicated that wished to withdraw the claim of entitlement to an increased disability rating for headaches.

2.  In June 2015, prior to the promulgation of a decision in the current appeal, the Veteran indicated that wished to withdraw the claim of entitlement to an increased disability rating for traumatic brain injury.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an increased disability rating for headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an increased disability rating for traumatic brain injury have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  On a June 2015 hearing response form, the Veteran indicated that he wished to withdraw the claims for increased evaluations for headaches and traumatic brain injury.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.


ORDER

The appeal as to the issue of an increased disability rating for headaches is dismissed.

The appeal as to the issue an increased disability rating for traumatic brain injury is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


